DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 3/17/2021. Claims 1-23, 44, and 53-76. Claims 24-43 and 45-52 have been previously cancelled. Claims 1, 53, 54, 64, and 75 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54 and 67-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 54, the limitation “a liquid supply duct fluidly connected to the reservoir and terminating in a coupling configured to engage with the valve of an e-liquid container received in the dispensing port to open the valve such that e-liquid may be introduced into the container from the liquid supply duct” comprises new matter not previously disclosed by applicant in the specification as originally filed since applicant has not disclosed a liquid supply duct that both terminates in a coupling and extends into the interior of an e-liquid container. Figs.  5A and 5B depict a liquid supply duct that extends into a container but the liquid supply duct does not terminate in the coupling. Para. 0037 discloses an embodiment in which a coupling opens a valve in an e-liquid container but there is no disclosure in para. 0037 that a liquid supply duct terminates in the coupling. Therefore, it cannot be concluded that the inventor had possession of the claimed invention at the time the application was filed. Claims 67-76 are rejected based on their dependency from claim 54.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14, 15, 23, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1) and Bueno (US 9205387 B2).
Regarding claim 1, Burton discloses a machine that dispenses a liquid into a container, the machine comprising: a reservoir (71 – Fig. 7) for containing liquid; a vacuum pump (col. 4, lines 64-68); a dispensing port (12 – Fig. 1) to receive an container (20 – Fig. 1), the container having an open end (the upper end of 20 – Fig. 1) to be filled; a dispensing mechanism (the assembly of 30, 31, 32, 33, 35, 36 and 81 – Fig. 2) comprising a dispensing head (30 – Fig. 2) and including a cover including a fitment (97 – Fig. 5) such that the dispensing head can be sealed over the open end of the container (col. 5, lines 32-36); and a liquid supply duct (31 – Fig. 2) fluidly connected to the reservoir via the liquid supply duct for dispensing a quantity of liquid from the reservoir to the empty container received in the dispensing port (col. 4, lines 2-7), a controller (60 – Fig. 4) connected to the dispensing mechanism to control operation (col. 4, lines 8-11); and a user-operable interface (the assembly of 9,15, and 16 – Fig. 1) connected to the controller for a user to actuate the machine (col. 3, lines 16-24), wherein the dispensing mechanism comprises a vacuum duct (35 – Fig. 2) coupled to the vacuum pump and configured to draw air out of the container to create a reduced pressure therein (col. 4, lines 64-68), such that liquid from the reservoir is simultaneously conveyed into the container by being drawn into the container through the liquid supply duct by the vacuum created therein (col. 4, lines 2-7), and wherein the user-operable interface is operable by a user to affect payment for supply of a quantity of the liquid from the reservoir and the machine is configured to dispense a quantity of liquid from the reservoir in response to a payment operation by a user via the user-operable interface (col. 3, lines 16-24). Note that the language “configured to draw air out of the e-liquid container to create a reduced pressure therein, such that liquid from the reservoir is simultaneously conveyed into the e-liquid container by being drawn into the e-liquid container through the liquid supply duct by the vacuum created therein” is a recitation of functional language. A recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the function, then it meets the claim. In this case, the vacuum duct (35 – Fig. 2) creates a vacuum in a container and the liquid supply duct (31 – Fig. 2) supplies liquid to the container. Since there is a vacuum in the container, the pressure difference will cause any liquid in the liquid supply duct to be drawn into the container. Furthermore, it is noted that the container of Burton is capable of being used as an e-liquid container and therefore is being interpreted as an e-liquid container.

	Ishikawa teaches a dispensing mechanism (99 – Fig. 3 and identified as 49 in the written description) comprising a supply duct (6 – Fig. 3) and a vacuum duct (3 – Fig. 3), wherein the supply duct extends further in the interior of a container than the vacuum duct when the dispensing mechanism operates on the container and the vacuum duct terminates adjacent to an open end of the container (see Fig. 3). One of ordinary skill in the art, upon reading the teaching of Ishikawa, would have recognized that the dispensing mechanism of Burton is capable of being modified as taught by Ishikawa to comprise a liquid supply duct that extends further into the interior of a container than a vacuum supply duct when the container is received in the dispensing port and that this modification would reduce the amount of splashing of the liquid during filling which would reduce cleaning costs associated with operating the dispensing mechanism.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the dispensing mechanism of Burton as taught by Ishikawa in order to reduce cleaning costs associated with operating the dispensing mechanism. Note that the language “wherein the vacuum duct terminates adjacent to the open end of the e-liquid container such that the vacuum duct does not contact the dispensed vaporizable liquid” is a recitation of functional language. In this case, when the dispensing mechanism of Burton is modified such that the liquid and vacuum supply 
	However, Burton, as modified by Ishikawa, does not expressly disclose that the fitment is a screw thread or a bayonet fitting.
	Bueno teaches a dispensing mechanism (1 – Fig. 1) including a screw thread or a bayonet fitting (col. 2, lines 21-26) such that the dispensing head can be sealed over an open end of a container (2 – Fig. 1). One of ordinary skill in the art, upon reading the teaching of Bueno, would have recognized that the fitment of Burton, as modified by Ishikawa, could be modified such that it is a screw thread or a bayonet fitting to provide the benefit of making a sealed connected (col. 2, lines 21-26) between the cover and the container and thereby ensure that no liquid is lost during filling.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the fitment of Burton and Ishikawa such that it is a screw thread or a bayonet fitting in order to ensure that no liquid is lost during filling.

Burton, as modified by Ishikawa, further discloses:
	Claim 6, that the dispensing port (12 – Fig. 1, Burton) is configured to receive and fill containers of varying configurations (col. 3, lines 1-6, Burton).

	Claim 7, a plurality of dispensing ports (11, 12 – Fig. 1, Burton) configured to receive and fill containers having different configurations (col. 3, lines 1-6, Burton).

	Claim 8, a plurality of reservoirs (71-76 – Fig. 6, Burton) containing different liquids (col. 4, lines 18-22 and col. 4, lines 29-32, Burton), wherein the dispensing mechanism (30 – Fig. 2, Burton) is configured to selectively dispense liquid from the plurality of reservoirs to the dispensing port (col. 3, line 64 - col. 4, line 11, Burton).

	Claim 9, that the dispensing mechanism (30 – Fig. 2, Burton) is configured to mix liquid from two or more of the plurality of reservoirs (71-76 – Fig. 6, Burton) and dispense the mixed liquid to the dispensing port (col. 5, lines 53-57, Burton).

	Claim 14, a container detector (26 – Fig. 2, Burton) associated with the dispensing port (12 – Fig. 1, Burton) and connected to the controller (col. 3, lines 49-50, Burton), and configured to detect whether a container is received within the dispensing port (col. 3, lines 33-43, Burton), and the controller is configured to control the dispensing mechanism not to dispense liquid if no container is received in the dispensing port (col. 3, lines 59-64, Burton).

	Claim 15, that the container detector (26 – Fig. 2, Burton) is configured to determine a type of container received within the dispensing port (col. 3, lines 33-43, Burton) and the controller is configured to control the dispensing mechanism to dispense an appropriate amount of liquid in dependence on the detected container type (col. 3, lines 57-64, Burton).

(60 – Fig. 4, Burton). Note that a controller must necessarily have a memory unit.

	Claim 44, that said machine is a vending machine (col. 2, lines 3-4, Burton).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), and Smith (US 4195751).
Regarding claim 2, Burton, as modified by Ishikawa and Bueno, discloses essentially all of the elements of the claimed invention in claim 1.
However, Burton, as modified by Ishikawa and Bueno, does not expressly disclose a magazine of empty liquid containers.
Smith discloses a magazine (14 – Fig. 2) of empty liquid containers in a machine for dispensing liquids and a delivery mechanism (the assembly of 11, 12, and 13 – Fig. 2) configured to deliver an empty container from the magazine for subsequent insertion into a dispensing port (20 – Fig. 2) and filling with liquid (col. 5, lines 41-52) in order to automate the process of delivering a container to the dispensing port and reduce the effort required by a user to use the machine.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Burton, as already modified by Ishikawa and Bueno, to include a magazine and delivery mechanism as taught by Smith in order to automate the process of delivering a container to the dispensing port and reduce the effort required by a user to use the machine.

Regarding claim 3, Burton, as modified by Ishikawa, Bueno, and Smith, further teaches that the delivery mechanism (the assembly of 11, 12, and 13 – Fig. 2, Smith) is configured to deliver an empty container from the magazine into the dispensing port (col. 5, lines 41-52, Smith).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), and Carrig (US 8176948 B2).
Regarding claim 4, Burton, as modified by Ishikawa and Bueno, discloses essentially all of the elements of the claimed invention in claim 1.
However, Burton, as modified by Ishikawa and Bueno, does not expressly disclose a cleaning mechanism configured to clean a container.
Carrig teaches a cleaning mechanism in a machine for dispensing liquid configured to clean an empty container received in a dispensing port (146 – Fig. 1) prior to filling the empty container with liquid from a reservoir (col. 19, lines 18-22) in order to prevent a container form being contaminated with bacteria and sickening a user.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention to have modified the machine of Burton, as already modified by Ishikawa and Bueno, to include a cleaning mechanism as taught by Carrig in order to prevent a container from being contaminated with bacteria and sickening a user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), Carrig (US 8176948 B2), and Pritchard (US 5858105).
Regarding claim 5, Burton, as modified by Ishikawa, Bueno, and Carrig, teaches essentially all of the elements of the claimed invention in claim 4.
However, Burton, as modified by Ishikawa, Bueno, and Carrig, does not expressly teach that the cleaning mechanism comprises an ultrasonic emitter.
Pritchard teaches cleaning containers with a mechanism comprising an ultrasonic emitter (col. 8, lines 15-17) in order to accelerate cleaning of a container (col. 8, lines 43-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have modified the cleaning mechanism of Burton, as modified by Ishikawa, Bueno, and Carrig, to include an ultrasonic emitter as suggested by Pritchard in order to accelerate cleaning of the container.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), and Pradeep (US 2012/0291791 A1).
Regarding claim 10, Burton, as modified by Ishikawa and Bueno, discloses essentially all of the elements of the claimed invention in claim 9 including three reservoirs (71-73 – Fig. 6, Burton) that can be used to dispense any liquid, paste, powder, or fluid which can be dispensed from a pressurized reservoir (col. 4, lines 14-16, Burton). Burton further teaches that the (30 – Fig. 2, Burton) is configured to mix different ratios of the liquids as the mixed liquid is being dispensed (col. 4, lines 7-11, Burton).
However, Burton, as modified by Ishikawa and Bueno, does not expressly disclose that the three reservoirs contain nicotine, a dilutent, and a flavorant.
Pradeep teaches a container (109 – Fig. 1) for use in an electronic cigarette containing a solution of nicotine (para. 0022, lines 4-6), a dilutent (propylene glycol, para. 0022, lines 4-6), and a flavorant (para. 0022, lines 8-11). One of ordinary skill in the art, upon reading the teaching of Pradeep, would immediately recognize that the machine of Burton, as modified by Ishikawa and Bueno, can be used to fill the container of Pradeep.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have filled the three reservoirs of Burton, as modified by Ishikawa and Bueno, with nicotine, a dilutent, and a flavorant in order to allow the machine to fill the container of Pradeep and allow the machine to serve more customers.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), Rudick (US 2011/0264284 A1), and Till (US 2007/0157559 A1).
Regarding claim 11, Burton, as modified by Ishikawa and Bueno, teaches essentially all of the elements of the claimed invention in claim 1.
However, Burton, as modified by Ishikawa and Bueno, does not expressly disclose a container marking mechanism.
(308 – Fig. 4) in a machine for dispensing liquid configured to mark a container with information related to the liquid (para. 0036, lines 1-11) in order allow a user to know which liquid is in a container when a user has multiple containers.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Burton, as already modified by Ishikawa and Bueno, to include a container marking mechanism as taught by Rudick in order to allow a user to know which liquid is in a container when a user has multiple containers.
However, Burton, as modified by Ishikawa, Bueno, and Rudick, does not expressly teach that the container marking mechanism is configured to mark a container filled with liquid.
Till teaches a container marking mechanism (128b – Fig. 1D) configured to mark a filled container (para. 0048) in order to provide confirmation that a marked container has been filled.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the container marking mechanism of Burton, as modified by Ishikawa, Bueno, and Rudick, to mark a container filled with liquid as suggested by Till in order to provide confirmation that a marked container has been filled.

	Regarding claim 13, Burton, as modified by Ishikawa, Bueno, Rudick, and Till, further teaches that the marking mechanism (308 – Fig. 4, Rudick) comprises a printer configured to (para. 0036, lines 4-7, Rudick).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), Rudick (US 2011/0264284 A1), Till (US 2007/0157559 A1), and Ooyen (US 2012/0004770).
Regarding claim 12, Burton, as modified by Ishikawa, Bueno, Rudick and Till, teaches essentially all of the elements of the claimed invention in claim 11.
However, Burton, as modified by Ishikawa, Bueno, Rudick and Till, does not expressly disclose that the container marking mechanism is a label printer.
Ooyen teaches a container marking mechanism (24 – Fig. 62) comprising a label printer configured to print a label with information relating to a substance and adhere the label to the container (para. 0341) in order to allow a container to be reused with a different substance.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the container marking mechanism of Burton, as already modified by Ishikawa, Bueno, Rudick and Till, with the label printer of Ooyen in order to provide a label that can be peeled off and allow a container to be reused.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), and Glucksman (US 2006/0254428 A1).

However, Burton, as modified by Ishikawa and Bueno, does not expressly disclose that the dispensing mechanism comprises a flow meter.
Glucksman teaches a dispensing mechanism (54 – Fig. 14) comprising a flow meter (56 – Fig. 14) connected to a controller (144 – Fig. 14) and wherein the controller is configured to control the dispensing mechanism to dispense a pre-determined quantity of liquid as measured by the flow meter (para. 0090 and para. 0096) in order to ensure that the correct amount of fluid is dispensed from the dispensing mechanism.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have modified the dispensing mechanism of Burton, as already modified by Ishikawa and Bueno, to include a flow meter as taught by Glucksman in order to ensure that the correct amount of fluid is dispensed from the dispensing mechanism.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), Glucksman (US 2006/0254428 A1) and English (US 5339875).
Regarding claim 17, Burton, as modified by Ishikawa and Bueno, discloses essentially all of the elements of the claimed invention in claim 8 and further discloses that each of the fluid reservoirs (71-76 – Fig. 6, Burton) is fluidly connected to the dispensing mechanism (30 – Fig. 2, Burton) by a supply pipe (see Fig. 7, Burton).

Glucksman teaches a supply pipe that includes a flow meter (56 – Fig. 14) connected to a controller (144 – Fig. 14) and wherein the controller is configured to control a dispensing mechanism (54 – Fig. 14) to dispense a specific quantity of liquid from a reservoir as measured by the flow meter (para. 0090 and para. 0096) in order to ensure that the correct amount of fluid is dispensed from the dispensing mechanism.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have modified the machine of Burton, as already modified by Ishikawa and Bueno, to include a flow meter on a supply pipe as taught by Glucksman in order to ensure that the correct amount of fluid is dispensed from the dispensing mechanism.
However, Burton, as modified by Ishikawa, Beuno, and Glucksman, does not expressly teach that each of the supply pipes includes a flow meter.
English teaches a plurality of reservoirs (13, 14 – Fig. 3) fluidly connected to a dispensing mechanism (24 – Fig. 3) by a supply pipe (17, 18 – Fig. 3), wherein each supply pipe includes a flow meter (20 – Fig. 3) in order to ensure that the correct amount of substance is dispensed from each reservoir.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Burton, as already modified by Ishikawa, Bueno, and Glucksman, by incorporating a flow meter .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), and Bombeck (US 2013/0156903 A1).
Regarding claim 18, Burton, as modified by Ishikawa and Bueno, discloses essentially all of the elements of the claimed invention in claim 1.
However, Burton, as modified by Ishikawa and Bueno, does not expressly disclose a wireless receiver.
Bombeck teaches a wireless receiver (the remote device, para. 0055) connected to a controller (6 – Fig. 1) and configured to receive a signal transmitted from a user-operated wireless device (74 – Fig. 9), and wherein the controller is configured to control a dispensing mechanism in response to the received signal (para. 0058) in order to allow a user to interact with the dispensing mechanism with a device that they are comfortable using.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have modified the machine of Burton, as already modified by Ishikawa and Bueno, to include a wireless receiver and controller as taught by Bombeck in order to allow a user to interact with the dispensing mechanism with a device that they are comfortable using.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), and Watts (US 2006/0235569 A1).
Regarding claim 19, Burton, as modified by Ishikawa and Bueno, teaches essentially all of the elements of the claimed invention in claim 1.
However, Burton, as modified by Ishikawa and Bueno, does not expressly disclose that the controller is configured only to control the dispensing mechanism to dispense liquid from the reservoir to a container upon verification of at least one user identification criterion.
Watts teaches a controller (26 – Fig. 2) that is configured only to control a dispensing mechanism to dispense an item upon verification by a verification device (23 – Fig. 2) of at least one user identification criterion (para. 0027, lines 12-22) in order to ensure that only users who can legally access the item are dispensed the item.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Burton, as modified by Ishikawa and Bueno, to include a verification device and controller as taught by Watts in order to ensure that only users who can legally access a dispensed liquid are dispensed the liquid.

Regarding claim 20, Burton, as modified by Ishikawa, Bueno, and Watts, further teaches that the controller (26 – Fig. 2 Watts) is configured only to control the dispensing mechanism (30 – Fig. 2, Burton) to dispense liquid from the reservoir to a container upon verification of minimum age information for a user (para. 0027, lines 12-22, Watts).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4911212) in view of Ishikawa (US 2014/0033649 A1), Bueno (US 9205387 B2), and Torrisi (US 2013/0160658 A1).
Regarding claim 21, Burton, as modified by Ishikawa and Bueno, teaches essentially all of the elements of the claimed invention in claim 1.
However, Burton, as modified by Ishikawa and Bueno, does not expressly disclose a seal label applicator.
Torrisi teaches a machine for dispensing a liquid comprising a seal label applicator (41 – Fig. 1) configured to automatically apply a seal label over an opening in a container after being filled with liquid (para. 0035) in order to prevent liquid from spilling during transport of the container.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Burton, as already modified by Ishikawa and Bueno, to include a seal label applicator as taught by Torrisi in order to prevent liquid from spilling during transport of the container.

Regarding claim 22, Burton, as modified by Ishikawa, Bueno, and Torrisi, further teaches that the seal labels applied by the seal label applicator (41 – Fig. 1, Torrisi) are tamper-evidencing seal labels. Note that the seal is interpreted as a tamper evident seal because a user can observe if the seal has been tampered with if the seal has been broken or weakened.

Allowable Subject Matter
Claims 53 and 55-66 are allowed.

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claims 1 and 54 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/3/2021